Holden, J.,
delivered the opinion of the court.
The plaintiff in the court below relied upon his certificate of entry issued by the United States land,office at Jackson, Mississippi, showing an entry upon the land in question by appellant. At the trial in the court below, appellant introduced this certificate and the tract book of original entries and rested his case, relying upon section 1959, Code of 1906, which reads as follows:'
*534‘‘ All certificates issued’ in pursuance of any act of Congress by any board of commissioners, register of any land office, or any other person authorized to issue such certificate, founded on any warrant, order of survey, entry, grant, confirmation, donation, pre-emption, or purchase from the United States of any land in this state, shall vest the full legal title to such land in the person to whom such certificate is granted, his heirs or assigns, so far as to enable the holder thereof to maintain an action thereon, and the same shall be received in evidence as such, saving the paramount rights of other' persons. ’ ’
The defendant in the court below, and appellee here, introduced his evidence showing that the land here involved was school land, designated and reserved as such by the-United States government, and accepted and so used and considered by the proper authorities in Wilkinson county as school land for .about seventy years, and now leased by appellee.
This appears to be true from the tract-book of original entries showing the entries made of the public domain; this tract book being competent evidence under sections-1960 and 1961, Code of 1906. At the time the plaintiff obtained 'his certificate from the United States land office, upon which he bases his title, there was no title in the United States government to said land; consequently, plaintiff obtained no title except as given him by the certificate under the said section 1959, Code of 1906. But from a careful reading it is plain that this section 1959 of Code of 1906 merely announces a rule of evidence, and establishes only .a prima-facie title, which may be overcome and defeated by a superior or paramount title. This conclusion is not out of line with the case of M. E. Camp Ground Association v. Brown, 105 Miss. 313, 62 So. 276, and is in accord with Jones v. Madison County, 72 Miss. 777, 18 So. 87.
Affirmed.